Citation Nr: 1623509	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier that September 8, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression and alcohol dependence.   

2.  Entitlement to an effective date earlier than October 16, 2013, for the assignment of a 70 percent rating for PTSD with depression and alocohol dependence.

3.  Entitlement to an effective date earlier than October 16, 2013, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, that granted service connection for PTSD with depression and alcohol dependence and assigned a 30 percent rating, effective September 8, 2005.  The Veteran filed a notice of disagreement in June 2009 with the assigned rating and effective date.  The Veteran was provided with a statement of the case in February 2010 and perfected his appeal with an April 2010 VA Form 9.  

In a December 2011 decision, the Board assigned a 50 percent rating for the Veteran's PTSD and remanded the issues of an earlier effective date for the grant of service connection for PTSD.  The Veteran appealed the decision regarding the rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Remand (JMR), the Court vacated the December 2011 Board decision regarding a rating in excess of 50 percent for PTSD and remanded that matter for readjudication, to include adjudication of a claim for a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

As part of the Board remand, in an August 2012 rating decision, the RO denied entitlement to an earlier effective date for the grant of PTSD with depression based on clear and unmistakable error in a May 1985 rating decision.  As the Board is granting the earlier effective date, the issue of clear and unmistakable error need not be addressed herein.  

In a July 2014 decision, the Board remanded the issues of entitlement to a rating in excess of 50 percent for PTSD, entitlement to a TDIU, and entitlement to an earlier effective date for the grant of service connection for PTSD.  

In an August 2015 rating decision, the RO granted a 70 percent rating for PTSD with depression and alcohol dependence, effective October 16, 2013.  The RO also granted a TDIU effective October 16, 2013.  The Veteran filed a notice of disagreement in September 2015.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.  At the hearing, the Veteran testified that he was satisfied with the 70 percent rating but felt that an earlier effective date was warranted for the higher rating.  Accordingly, given the Veteran's explicit expression of satisfaction with the rating assigned, the instant decision is now limited to a determination as to whether an earlier effective date is warranted for assignment of the 70 percent rating.  The Veteran also provided testimony in regards to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to an earlier effective date for the grant of TDIU.  

In March 2015, the Veteran was provided with a statement of the case in regards to his September 2015 notice of disagreement.  The Veteran perfected his appeal with a May 2016 VA Form 9 and requested a Board hearing.  The Board notes that a Veteran is entitled to only one Board hearing per appeal.  38 C.F.R. § 20.700(a) (2015); see also 38 C.F.R. § 20.1507(b)(1) (2015).  As the Veteran has already provided testimony at a Board hearing regarding these issues the request is denied.  As such, the issues have been properly characterized on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or irrelevant to the issues on appeal.  
The issues of entitlement to an effective date earlier than October 16, 2013, for the assignment of a 70 percent rating for PTSD with depression and alocohol dependence and entitlement to an effective date earlier than October 16, 2013, for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 16, 1984, the Veteran submitted a VA Form 21-526, Application for Compensation or Pension, which included a claim for memory loss, extreme nervousness, flashbacks, nightmares, excessive rage, depression, inability to sleep, and an inability to relate to most people.

2.  The record does not contain any communication from the Veteran dated prior to April 16, 1984, that may be construed as a formal or informal claim for VA benefits.  

3.  In a May 1985 rating decision, the RO denied the Veteran's claims for schizoaffective disorder, explosive disorders, and PTSD.  

4.  On September 19, 1985, the VA received the Veteran's DD 214 that verified the Veteran was in receipt of an Air Medal with V Device.   

5.  On September 8, 2005, the Veteran filed a claim to reopen the previously denied claim for PTSD.  

6.  In an April 2009 rating decision, the RO granted service connection for PTSD with depression, effective September 8, 2005, in part based on the Veteran's receipt of the Air Medal with V Device.  

7.  The most competent and credible evidence of record shows that the Veteran's symptoms, later diagnosed as PTSD, began during his active military service.  

CONCLUSION OF LAW

The criteria for an effective date of April 16, 1984, for the grant of service connection for PTSD with depression and alcohol dependence have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the earliest possible effective date for the grant of service connection for PTSD, no discussion of the VA's duties to notify and assist is necessary.  

Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, the Veteran contends that the May 1985 rating decision is not final as service department records were associated with the Veteran's claim file after the May 1985 rating decision.  See December 2015 Representative Statement.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For presumptive service connection purposes, the effective date is the date entitlement arose, if the claim is received within one year after separation from active duty; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(2)(ii).

On April 16, 1984, the Veteran submitted a VA Form 21-526, Application for Compensation or Pension, for service connection for memory loss, extreme nervousness, flashbacks, nightmares, excessive rage, depression, inability to sleep, and an inability to relate to most people.  

In a May 1985 rating decision, the RO denied the claims of schizoaffective disorder, explosive disorder, and PTSD.  

On September 19, 1985, the VA received the Veteran's DD 214 that verified the Veteran was in receipt of an Air Medal with V Device.   

On September 8, 2005, the Veteran filed a claim to reopen the previously denied claim for PTSD.  

In an April 2009 rating decision, the RO granted service connection for PTSD with depression, effective September 8, 2005.  The Veteran did not appeal that decision.  

The Board notes that prior to October 6, 2006, 38 C.F.R. § 3.156(c) provided, that where new and material evidence consisted of a supplemental report from the service department, received before or after the decision had become final, the former decision would be reconsidered by the adjudicating agency of original jurisdiction.  This comprehended official service department records which presumably had been misplaced and were located and forwarded to the Department of Veterans Affairs.  The retroactive rating of disability resulting from disease or injury subsequently service-connected on the basis of the new evidence from the service department had to be supported adequately by medical evidence.  

The Board finds that the DD 214 that was received on September 19, 1985, is new and material evidence.  The April 2009 rating decision cited to Veteran's receipt of the Air Medal with V Device in granting service connection for PTSD as pertinent to the claim and an underlying basis for the allowance.  Therefore, the May 1985 rating decision should be reconsidered. 

As to the date of claim, the April 16, 1984, VA Form 21-526, Application for Compensation or Pension is the earliest pending claim for benefits.  The record does not contain any communication from the Veteran dated prior to April 16, 1984, that may be construed as a formal or informal claim for VA benefits.  Thus, the proper date of claim is April 16, 1984.

Now the Board must determine the date the Veteran's entitlement arose.  Here, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a psychiatric disorder.  The Veteran's military personnel records show that the Veteran was noted as absent without leave (AWOL) on several occasions.  The Veteran also received Article 15s and underwent a court martial.  

After service, the Veteran was afforded a VA examination in February 1985.  The Veteran reported problems with sadness, anger, and depression.  The Veteran also reported that he had problems with his temper and trouble with the law.  The Veteran reported that he hears whispers and thinks people are talking about him.  The Veteran reported that he got in fights with his sister and shot a guy in the stomach.  The Veteran reported that his divorce was due to his temper.  The Veteran also reported that his brother shot himself while the Veteran was in Vietnam.  The examiner diagnosed intermittent explosive disorder and schizo-affective disorder.

A February 2005 VA positive PTSD screen shows that the Veteran did not have a prior diagnosis of PTSD.  

An August 2005 VA treatment record shows that the Veteran was given a provisional diagnosis of PTSD.  

A November 2005 VA treatment record shows that the Veteran was diagnosed with major depressive disorder, alcohol dependence and rule out PTSD.  

A June 2006 VA treatment record shows that the Veteran was diagnosed with PTSD.  

The Veteran was afforded another VA examination in August 2006.  The examiner noted that he could not locate the Veteran's DD 214.  The examiner noted the February 1985 VA examination.  The Veteran reported that he has had psychiatric problems since Vietnam.  He reported that he has depression and nervousness.  The Veteran reported that his brother dying while in Vietnam was very upsetting to him.  He reported that prior to the military he had no particular problem, mentally or behaviorally.  The Veteran reported that after service his longest job was for 25 years.  He reported that he quit many jobs due to hate and distrust of people.  The examiner noted that post-service trauma included health problems, his divorce, being stabbed five times in a bar by a drug addict and getting in a gun battle with his wife's boyfriend.  The examiner concluded that the Veteran failed to meet the criteria for PTSD as outlined by DSM-IV.  The examiner noted that while the Veteran did have some stressors and these stressors had been conceded including the Air Medal, the Veteran did not appear to have any direct contact with combat situations.  The examiner also noted that his problem behavior was better explained in terms of substance abuse dependency and his antisocial personality disorder.  The examiner diagnosed alcohol dependency.  

In a March 2007 addendum opinion the examiner noted that at the time of the August 2006 VA examination the medical record and claims file were unavailable.  The examiner noted review of the claims file and medical records.  The examiner noted that the Veteran was given a diagnosis of rule out PTSD as of August 2005.  The examiner noted that a Dr. Zaki did make a diagnosis and formulations were the same as of August 2006.  

A December 2007 private examination shows that the Veteran was diagnosed with PTSD, rule out bipolar disorder and alcohol abuse by history.  

The Veteran was afforded another VA examination in March 2009.  The examiner noted that the Veteran's claims file was reviewed.  The examiner also noted review of the December 2007 private examination and the August 2006 VA examination.  The examiner noted the Veteran's personnel records that show the Veteran was formally reprimanded on a number of occasions for several infractions including going AWOL.  The examiner noted that there were several Article 15s and at least one court marital.  The examiner noted that all of these incidents occurred after the Veteran returned from Vietnam.  The examiner also noted the November 2005 and June 2006 VA treatment records.  

The Veteran reported that before he entered the military his mental health was good.  The Veteran reported that after he returned from Vietnam he started going AWOL.  The Veteran reported that he went AWOL because he was being harassed by other soldiers.  The Veteran reported that he suffered a severe trauma while he was in Vietnam when he learned that his brother had been killed by a gunshot wound to the throat.  The Veteran reported that after he learned of this news he "was ready to kill anything in Vietnam."  The Veteran reported several in-service stressors and the examiner noted that the Veteran's military, trauma had been conceded based on receiving the Air Medal with V-device.  The Veteran reported that he was "just a normal kid and when I came back I was just a total nut".  The Veteran reported that after service he was fighting, could not get along with anyone, had nightmares, had trouble with his wife, and trouble with the law.  The Veteran reported that he was drinking too much and when he finally got off of the drugs he stayed on the alcohol.  He reported that it was hard for him to get a job.  The Veteran reported that he finally got a job roofing to stay away from people.  The examiner noted that the Veteran had a history of multiple assault charges.  The examiner noted that based on the history and symptoms; the Veteran did appear to meet the criteria for moderate PTSD.  

The examiner concluded that it was more likely than not that the Veteran manifests legitimate PTSD secondary to combat trauma.  The examiner stated that while in Vietnam, the Veteran also learned that his brother was killed by a gunshot wound back home.  The examiner noted that the Veteran and his brother were close and his brother was younger at age 16 when he died.  The examiner explained that impact of this event was likely that it significantly accentuated the stress he was experiencing in combat.  The examiner explained that the Veteran was filled with rage and in his words "was ready to kill anything in Vietnam."  The examiner noted that when the Veteran was in Vietnam, he began using alcohol and drugs and he continued to use substances for many years thereafter.  The examiner noted that he continued to use the drugs for several years and even after stopping "hard drugs" he continued to use marijuana on a daily basis until about 4 years prior.   The examiner noted that the Veteran also had a history of heavy alcohol use and continued to use alcohol to the present day.  The examiner estimated that the Veteran's substance abuse patterns have been responsible for approximately 50 percent of his impairment in functioning overall.  The examiner also noted that there were some cluster A and B personality features that contribute to his symptoms and impairment in a secondary manner.  The examiner concluded that therefore, while the Veteran does appear to meet criteria for PTSD, there are other factors to consider in terms of understanding the Veteran's symptomatology and functioning impairments.  The examiner estimated that the PTSD was responsible for less than 50 percent of the Veteran's overall functional impairment, but nevertheless it is a clinically significant contributing factor.

Based on the above, the Board finds that the most competent and credible evidence of record shows that the Veteran's PTSD symptoms began while he was in the military, as such entitlement arose at the time of the Veteran's discharge from service.  However, the information of record establishes that the Veteran did not file a claim based on a psychiatric disorder within one year following the his discharge from service in June 1972.  38 U.S.C.A. § 5110(b)(1).

That notwithstanding, the Board acknowledges the February 2005 and August 2006 VA examinations and the March 2007 VA addendum opinion.  However, the Board finds these medical opinions are inadequate in as much as the Veteran's DD 214 was not reviewed when rendering the opinions.  As explained above, the Veteran's DD 214 was not associated with the claims file at the time of the February 1985 rating decision.  The August 2006 VA examination specifically noted that the Veteran's DD 214 was not available for review.  The March 2007 VA addendum opinion notes review of the Veteran's claim file but it is not clear that the Veteran's DD 214 was reviewed and considered in rendering the opinion.  In contrast, the March 2009 VA examination reviewed the Veteran's claims file and noted the Veteran had combat experience due to his Air Medal with V Device.  As such, the Board finds that the March 2009 VA examination is dispositive to the issue at hand.  

The Board also acknowledges that the Veteran was not diagnosed with PTSD until June 2006.  However, the March 2009 VA examination illustrates that the Veteran's symptoms began in-service and continued after service.  The Board also notes that the Veteran has consistently reported the same symptoms that were later variously diagnosed as PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As the Veteran's date of claim is later than the date entitlement arose, the Board must find that the appropriate effective date for the grant of service connection for the Veteran's PTSD is April 16, 1984.  


ORDER

Entitlement to an effective date of April 16, 1984, for the grant of service connection for PTSD with depression and alcohol dependence is granted subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Having found that the proper effective date for the award of service connection for PTSD with depression and alcohol dependence is April 16, 1984, the Board must now consider whether an effective date earlier than October 16, 2013, for the assignment of a 70 percent rating for PTSD is warranted and whether the assignment of a TDIU is also warranted.  

In this regard, during the course of the appeal the relevant schedular criteria for rating mental disorders have changed twice.  The first change was effective on February 3, 1988, and the second change was effective on November 7, 1996.  See 53 Fed. Reg, 22 (1998): 61 Fed. Reg. 52695 (1996).  

Additionally, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder should be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal has been concluded, the version most favorable to the appellant will apply, absent congressional intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled in part on other grounds by Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  

Thus, the RO has not had the opportunity of initially adjudicating the Veteran's claim of an earlier effective date for the assignment of the 70 percent rating for PTSD or the grant of a TDIU, in view of the relevant criteria that has been in effect during the course of the Veteran's appeal.  Before the Board addresses a question that was no addressed by the RO, it must determine whether the Veteran has been given adequate notice of the need to submit additional evidence or argument on that question and an opportunity to address the question at a hearing, and, if not, whether the Veteran would be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore the Board determines that further action is needed, and in the event that the claim continues to be denied, notice to the Veteran of all the relevant regulatory changes to the rating criteria is also required so that he may respond with appropriate arguments in support of his entitlement to the claimed benefits.  


Accordingly, the case is REMANDED for the following action:

1. The RO should rate the Veteran's service-connected PTSD with depression and alcohol dependence based on all of the evidence of record and in accordance with the regulatory criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective through February 2, 1988), and in accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective through November 6, 1996) and in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective on November 7, 1996), for the purpose of determining the proper disability evaluation and effective date of such for PTSD.  

2. The RO should consider the Veteran's claim for TDIU based on all the evidence of record and in accordance with the appropriate regulatory criteria, to include under 38 C.F.R. § 4.16(c) (effective March 1, 1989, to November 7, 1996).  

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


